Citation Nr: 0810909	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  97-10 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.

(The issue of the evaluation of valvular regurgitation with 
premature ventricular contractions is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to October 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was conducted in January 2003.  A transcript of the 
hearing has been associated with the claim file.  In April 
2004 a hearing on the issues of initial ratings for 
hypertension and premature ventricular contractions in front 
of another Veterans Law Judge was held.  The issue of the 
evaluation of hypertension was addressed.  The evaluation of 
the valvular regurgitation with premature ventricular 
contractions shall be the subject of a separate decision.

In June 2005 the Board remanded the case for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007 subsequent to the issuance of the statement of 
the case the appellant submitted additional medical evidence 
in the form of VA audiological examination of February 2006 
directly to the Appeals Management Center.  The AOJ has not 
reviewed this evidence.  The Board notes that while there is 
a waiver of initial consideration of evidence of record dated 
in April 2004, this waiver cannot be presumed to apply to the 
evidence submitted in July 2007.  The April 2004 waiver 
specifically stated that the veteran was waiving RO 
consideration of the additional evidence submitted to the 
member of the Board of Veterans Appeals Travel Board.  The 
undersigned VLJ notes that he was not the one who conducted 
the April 2004 Travel Board hearing.  Furthermore, the waiver 
is specific as to which evidence the veteran is waiving 
initial consideration by the RO.  Considering that the waiver 
was submitted regarding evidence presented to a different VLJ 
and considering the specificity of the waiver, the Board will 
not consider it to be applicable to all evidence submitted 
thereafter.  As such, we find that there is no indication in 
the record that the veteran waived initial consideration by 
the AOJ of the evidence submitted in July 2007.  As the AOJ 
did not review this evidence, an SSOC must be issued.  See 38 
C.F.R. §§ 19.31, 19.37 (2007).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue the veteran a 
supplemental statement of the case with 
consideration of the evidence received 
in July 2007.

If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



